As filed with the Securities and Exchange Commission on October 14, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2010 Item 1. Schedule of Investments. FIMCO Select Fund SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 109.5% Apparel Manufacturing: 1.8% Cintas Corp. $ Beverage & Tobacco Products: 4.0% The Coca-Cola Co. Broadcasting: 2.2% Comcast Corp. Chemical Manufacturing: 10.7% A. Schulman, Inc. The Dow Chemical Co. Johnson & Johnson Mylan, Inc.* Computer & Electronic Products: 3.4% Cisco Systems, Inc.* Conglomerate: 2.8% General Electric Co. Construction of Buildings: 1.7% KB Home Credit Intermediation: 9.9% Wells Fargo & Co. The Western Union Co. Data Processing & Hosting: 2.0% Automatic Data Processing, Inc. Fabricated Metal Products: 2.3% The Shaw Group, Inc.* Food Manufacturing: 3.0% Kraft Foods, Inc. General Merchandise Stores: 10.2% Costco Wholesale Corp. Wal-Mart Stores, Inc. Insurance Carriers: 12.5% Berkshire Hathaway, Inc. - Class B* Markel Corp.* Torchmark Corp. Medical Equipment: 2.2% Medtronic, Inc. Oil & Gas: 9.3% Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Exxon Mobil Corp. Publishing Industries: 2.8% The Washington Post Co. - Class B Real Estate: 2.1% The St. Joe Co.* Resorts & Casinos: 1.6% Penn National Gaming, Inc.* Software: 6.3% Microsoft Corp. Oracle Corp.1 Specialty Retail: 0.8% Borders Group, Inc.* Telecommunications: 2.7% CenturyLink, Inc. Transportation Equipment: 3.3% The Boeing Co. Transportation Services: 2.6% Hornbeck Offshore Services, Inc.* Utilities: 5.6% Black Hills Corp. DPL, Inc. Wood Products: 3.7% Leucadia National Corp.* TOTAL COMMON STOCKS (Cost $14,962,735) SHORT-TERM INVESTMENT: 1.6% Money Market Fund: 1.6% Fidelity Money Market Portfolio - Select Class, 0.23%2 TOTAL SHORT-TERM INVESTMENT (Cost $209,270) TOTAL INVESTMENTS IN SECURITIES: 111.1% (Cost $15,172,005) Liabilities in Excess of Other Assets: (11.1)% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 All or a portion of the security was purchased with the cash proceeds from securities sold short and is used for collateral on short sales.The total market value of collateral for short sales is $277,876. 2 7-Day Yield as of August 31, 2010. FIMCO Select Fund SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2010 (Unaudited) Shares Value New Jersey Resources Corp. $ TOTAL SECURITIES SOLD SHORT (Proceeds $260,536) $ The cost basis of investments for federal income tax purposes at August 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation on long positions Gross unrealized depreciation on long positions Net unrealized depreciation on long posiitons Gross unrealized depreication on short positions Total net unrealized depreciation on investments +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the FIMCO Select Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2010 (Unaudited) The FIMCO Select Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- $ 14,009,436 Short-Term Investment - - Total Investments in Securities $ 14,218,706 $- $- Security Sold Short $- $- $ 271,633 ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Robert M. Slotky Robert M. Slotky, President Date10/14/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky, President Date 10/14/10 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date 9/29/10 Print the name and title of each signing officer under his or her signature. FIMCO Select Fund – Form N-Q 8.31.10
